DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	It is noted that claims 2, 4, 12, and 14 are presently cancelled, as well as claims 21-24 have been newly added.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 3, 5-11, 13, and 15-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock U.S. 2013/0274733 (herein referred to as “Hancock”) and in view of Widenhouse U.S. 2019/0000537 (earliest filing date 06/28/2017; herein referred to as “Widenhouse”) and Baker U.S. 2009/0076506 (herein referred to as “Baker”).
7.	Regarding Claim 1, Hancock teaches a method of treating tissue comprising:
	a. progressively grasping tissue (Figs. 5A-C, para 0087 “two radiating blades 250, 252 positioned…in contact with vessel 2326 on opposite sides thereof…it may also be necessary to apply a mechanical force at this stage of the vessel sealing process…applied to press the walls of the vessel together”), between a first tissue-treating surface (Fig. 4B, ref num 232), and a second tissue-treating surface (Fig. 4B, ref num 234) of an end effector assembly (Fig. 4B, ref num 232 and 234 make up the end effector),
	b. applying a first energy to the tissue through the first and second tissue-treating surfaces during the progressive grasping to coagulate and permanently close the tissue (para 0087 “a first phase involving the application of microwave energy to the outer wall may then commence”; para 0088 “the microwave EM energy may be arranged to seal the vessel by causing coagulation”; as shown in Fig. 4B, ref nums 250, 252 are apart of the first and second tissue-treating surfaces, 232 and 234, therefore, the energy would be through them)
	c. fully grasping the tissue (para 0091 “when the arms 274, 276 are closed”)
	d. applying a second energy to the fully grasped tissue through the first and second tissue-treating surfaces to seal and permanently close large vessels of the tissue (para 0091 “permits physical pressure to be applied across the vessel in addition to the RF and microwave EM energy from the radiating structures.  This pressure may be required to assist in the sealing process when large vessels are involved”; as shown in Fig. 4B, ref nums 250, 252 are apart of the first and second tissue-treating surfaces, 232 and 234, therefore, the energy would be through them).
	Hancock also teaches that this method is used on tissue in the liver (para 0002 and 0019).  However, Hancock fails to teach that the parenchyma is permanently closed, as well as the first and second tissue-treating surfaces are formed from an electrically conductive material and that the fully grasping the tissue occurs between the first and second tissue-treating surfaces.
	Widenhouse teaches an analogous method, in which RF energy is utilize to seal the parenchyma tissue of the liver (para 0109 “electrosurgical energy may be applied by lateral segmented electrodes for us in tissue welding during closing or clamping….a secondary energy switch may be employed to allow automated application of the electrosurgical energy concurrent with closure or clamping.  A secondary set of electrodes with a thinner gap for vessel welding after parenchyma tissue welding also may be provided”).  The different types of electrosurgical energy are applied in order to ensure optimized closure of the tissue type present (para 0105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the sealing of the parenchyma as taught by Widenhouse with the tissue sealing energies and methods as taught in Hancock in order to ensure proper energy application for the sealing desired by the tissue type.
	Baker teaches an electrosurgical method of analogous art, wherein the method progressively grasps tissue between a first and second treatment surface (para 0047 “progressively clamping a selected tissue volume between the first and second jaws”).  These tissue treating surfaces are made of an electrically conductive material (para 0012 “the jaws may include a resistive heating element and may carry a core conductive material”).  Baker also teaches that when the tissue is fully grasped, it is grasped between the first and second tissue-treating surfaces (para 0050 “the opposing jaws…clamping tissue, for example when the jaws are moved from a fully open position or 0% jaw closure (Figs. 3A-3B) toward a more complete closure”; para 0046 “Fig. 5 illustrates the jaws in a fully closed position”).  While Hancock teaches of two tissue-treating surfaces that clamp tissue, it does not explicitly discuss that the progressive grasping is done by conductive material of the jaws.  However, Hancock does discuss that the clamping of such tissue does ultimately lead to the delivery of energy on the tissue (Hancock, para 0088).  The instrument and method taught by Baker also teaches that the grasping of tissue leads to delivery energy to said tissue (Baker, para 0010).  Therefore, the combination of the two inventions would lead to the same expected result of energy delivery to the tissue in order to complete the desired treatment, such as coagulation and sealing (Baker, para 0005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock with the conductive material and clamping degrees, as taught by Baker, in order to produce the same expected result of coagulating and sealing the targeted tissue.



8.	Regarding Claim 11, Hancock teaches a method of treating tissue, comprising:
	a. progressively approximating a first jaw member and a second jaw member towards one another to grasp tissue between a first and second tissue-treating surfaces of the first and second jaw members (Fig. 5A-5C, ref nums 250, 252 = jaws; ref num 236 = tissue, as shown the jaws are grasping the tissue, each jaw having its own tissue-treating surface; para 0087);
	b. conducting a first energy between the first and second tissue-treating surfaces and through the grasped liver tissue to coagulate and permanently close the grasped tissue as the first and second jaw members are progressively approximated towards one another (para 0087 “a first phase involving the application of microwave energy to the outer wall may then commence”; para 0088 “the microwave EM energy may be arranged to seal the vessel by causing coagulation”).
	c. further approximating the first and second jaw members to fully grasp the tissue between the first and second tissue-treating surfaces (para 0091 “when the arms 274, 276 are closed”); and
	d. conducting a second energy between the first and second tissue-treating surfaces and through the fully grasped tissue to seal and permanently close large vessels of the fully grasped tissue (para 0091 “permits physical pressure to be applied across the vessel in addition to the RF and microwave EM energy from the radiating structures.  This pressure may be required to assist in the sealing process when large vessels are involved”).
	Hancock also teaches that this method is used on tissue in the liver (para 0002 and 0019).  However, Hancock fails to teach that the parenchyma is permanently closed and the second energy is conducted through the same portions of the first and second tissue-treating surfaces as the first energy.
	Widenhouse teaches an analogous method, in which RF energy is utilize to seal the parenchyma tissue of the liver (para 0109 “electrosurgical energy may be applied by lateral segmented electrodes for us in tissue welding during closing or clamping….a secondary energy switch may be employed to allow automated application of the electrosurgical energy concurrent with closure or clamping.  A secondary set of electrodes with a thinner gap for vessel welding after parenchyma tissue welding also may be provided”).  The different types of electrosurgical energy are applied in order to ensure optimized closure of the tissue type present (para 0105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the sealing of the parenchyma as taught by Widenhouse with the tissue sealing energies and methods as taught in Hancock in order to ensure proper energy application for the sealing desired by the tissue type.
Baker teaches an electrosurgical method of analogous art, wherein the method progressively grasps tissue between a first and second treatment surface (para 0047 “progressively clamping a selected tissue volume between the first and second jaws”).  The grasping of such tissue allows for a first and second mode of energy to be delivered to the tissue (para 0047 “applying electrosurgical energy to the tissue in either a first mode or a second mode based on the degree of jaw closure”).  These modes of energy are all applied through the same portions of the first and second treatment surfaces (para 0014 discusses how the first and second modes of energy are applied through the jaws; Fig. 3A, ref nums 222A and 222B, the interior portions completely make up the first and second tissue-treating surfaces).  While Hancock teaches of two tissue-treating surfaces that clamp tissue, it does not discuss the that both the first and second energy are conducted through the same portions of the first and second tissue-treating surface.  However, Hancock does discuss that the clamping of such tissue does ultimately lead to the delivery of energy on the tissue (Hancock, para 0088).  The instrument and method taught by Baker also teaches that the grasping of tissue leads to delivery energy to said tissue (Baker, para 0010).  Therefore, the combination of the two inventions would lead to the same expected result of energy delivery to the tissue in order to complete the desired treatment, such as coagulation and sealing (Baker, para 0005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock with energy delivery mechanisms, as taught by Baker, in order to produce the same expected result of coagulating and sealing the targeted tissue.

9.	Regarding Claims 3 and 13, Hancock teaches the first energy is standard bipolar energy (para 0021 “on each clamping member may form a bipolar emitting structure…radiate RF and microwave energy into tissue and does not rely on a remote return pad/plate or second electrode”).

10.	Regarding Claims 5 and 15, Hancock teaches the second energy is a vessel-sealing energy (para 0091 “permits physical pressure to be applied across the vessel in addition to the RF and microwave EM energy from the radiating structures.  This pressure may be required to assist in the sealing process when large vessels are involved”).

11.	Regarding Claims 6-8 and 16-18, Hancock teaches fully grasping the tissue includes:
	Grasping the tissue with vessel-sealing forces (para 0087, Fig. 5A-5C, ref num 236); and
	Grasping the tissue with vessel-sealing gap distances defined between the first and second tissue-treating surfaces (para 0087, Figs. 5A-C).
	However, Hancock fails to teach the tissue being liver tissue.
Widenhouse teaches an analogous method, in which RF energy is utilize to seal the parenchyma tissue of the liver (para 0109 “electrosurgical energy may be applied by lateral segmented electrodes for us in tissue welding during closing or clamping….a secondary energy switch may be employed to allow automated application of the electrosurgical energy concurrent with closure or clamping.  A secondary set of electrodes with a thinner gap for vessel welding after parenchyma tissue welding also may be provided”).  The different types of electrosurgical energy are applied in order to ensure optimized closure of the tissue type present (para 0105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the sealing of the liver tissue as taught by Widenhouse with the tissue sealing energies and methods as taught in Hancock in order to ensure proper energy application for the sealing desired by the tissue type.

12.	Regarding Claims 9 and 19, Hancock teaches applying the first energy includes one of: continuously applying the first energy during the progressive grasping, intermittently applying the first energy during the progressive grasping, or applying the first energy at one or more stop points during the progressive grasping (para 0020 “vessel sealing device….energy is used to coagulate biological fluid…within the clamping mechanism…used to apply pressure to the vessel to play a part in the vessel sealing process”; i.e. the energy is applied continuously with the clamping, therefore reading on the claim language).
	
13.	Regarding Claims 10 and 20, Hancock teaches further comprising cutting the liver tissue (para 0087 “involves the application of RF energy to the blades to transect or cut the vessel in two”).

14.	Regarding Claim 21, Hancock fails to teach the first and second energies are applied through the same portions of the first and second tissue-treating surfaces.
Baker teaches an electrosurgical method of analogous art, wherein the method progressively grasps tissue between a first and second treatment surface (para 0047 “progressively clamping a selected tissue volume between the first and second jaws”).  The grasping of such tissue allows for a first and second mode of energy to be delivered to the tissue (para 0047 “applying electrosurgical energy to the tissue in either a first mode or a second mode based on the degree of jaw closure”).  These modes of energy are all applied through the same portions of the first and second treatment surfaces (para 0014 discusses how the first and second modes of energy are applied through the jaws; Fig. 3A, ref nums 222A and 222B, the interior portions completely make up the first and second tissue-treating surfaces).  While Hancock teaches of two tissue-treating surfaces that clamp tissue, it does not discuss the that both the first and second energy are conducted through the same portions of the first and second tissue-treating surface.  However, Hancock does discuss that the clamping of such tissue does ultimately lead to the delivery of energy on the tissue (Hancock, para 0088).  The instrument and method taught by Baker also teaches that the grasping of tissue leads to delivery energy to said tissue (Baker, para 0010).  Therefore, the combination of the two inventions would lead to the same expected result of energy delivery to the tissue in order to complete the desired treatment, such as coagulation and sealing (Baker, para 0005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock with energy delivery mechanisms, as taught by Baker, in order to produce the same expected result of coagulating and sealing the targeted tissue.

15.	Regarding Claim 24, Hancock teaches the first and second energies are microwave energies (para 0015 “first electrical heating step comprising applying microwave EM energy….a second electrical heating step comprising applying microwave EM energy”).




16.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Widenhouse, and Baker, and further in view of Muir U.S. 2013/0165929 (herein referred to as “Muir”).
17.	Regarding Claim 22, Hancock teaches of an activation switch configured to activate energy independently of the clamping (para 0031).
However, Hancock fails to teach the first energy includes activating a first activation switch and applying the second energy includes activating a second activation switch.
	Muir teaches an electrosurgical method with an instrument of analogous art (Fig. 1), wherein the instrument contains a first and second activation switch (Fig. 1, ref num 36a-b).  The first activation switch is utilized to activate the first energy (para 0035 “switch 36a provides for one level of amplitude”) and the second activation switch is utilized to activate the second energy (para 0035 “switch 36b provides for a second level of amplitude”).  These both effect the same result of providing energy to the end effector, as does the activation switch as taught by Hancock (Hancock, para 0031 and Muir, para 0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock to substitute the single activation switch, with two distinct activation switches, in order to provide a more specialized activation mechanism for the various energies during treatment.



18.	Regarding Claim 23, Hancock teaches the activation switch extends from the housing as a handle (para 0031, Fig. 4A, 4B, ref num 246).
However, Hancock fails to teach the first activation switch extends from a housing of a surgical instrument that includes the end effector assembly, and the second activation switch extends form a handle of the surgical instrument.
Muir teaches an electrosurgical method with an instrument of analogous art (Fig. 1), wherein the instrument contains a first and second activation switch (Fig. 1, ref num 36a-b).  The first activation switch is utilized to activate the first energy (para 0035 “switch 36a provides for one level of amplitude”) and the second activation switch is utilized to activate the second energy (para 0035 “switch 36b provides for a second level of amplitude”).  While it is pictures that both activation switches are extending from the handle mechanism, Muir also suggests that the activation switches can be moved to anywhere on the device for convenience to the surgeon/operator (para 0036).  These both effect the same result of providing energy to the end effector, as does the activation switch as taught by Hancock (Hancock, para 0031 and Muir, para 0011). It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange where the activation switches reside, such as one on the body of the device, and the other on the handle of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock to substitute the single activation switch, with two distinct activation switches, in order to provide a more specialized activation mechanism for the various energies during treatment.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794